DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/27/2022 has been entered.
Claims 1-2, 4-6 and 8-34 are pending in this application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
In claim 1, there is no antecedent basis in the specification for "at least one of the exhaust ports on each duct being fixed with respect to the duct and positioned to exhaust air from at least a top-facing surface the duct in at least an upward direction";
In claim 12, there is no antecedent basis in the specification for "at least one of the exhaust ports on each duct being fixed with respect to the duct and positioned to exhaust air from at least a top surface of the duct in at least an upward direction";
In claim 17, there is no antecedent basis in the specification for "at least one of the exhaust ports on each duct being fixed with respect to the duct and positioned to exhaust air from at least a top surface of the duct in at least an upward direction";
In claim 21, there is no antecedent basis in the specification for "a fixed exhaust port positioned to exhaust air from at least a top surface of the duct in at least an upward direction" and "wherein the fixed exhaust port and the adjustable exhaust port are both located below the coupling location";
In claim 33, there is no antecedent basis in the specification for "the at least one fixed exhaust port on each duct is located below a coupling location at which the outer shell is rotatably coupled to the headgear".
Claim Objections 
Claims 1, 17 and 22 are objected to because of the following informalities:
In claim 1, lines 12-13, "at least a top-facing surface the duct" appears to read "at least a top-facing surface of the duct";
In claim 17, line 20, "at least one of the exhaust ports on each duct" appears to read "at least one of the exhaust ports on each of the shell ducts" as the claim defines flexible ducts and shell ducts and the exhaust ports are positioned in the shell ducts.
In claim 22, the status identifier the claim should be "Currently Amended".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 17-20 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 17 recites the limitations "a first shell duct coupled to the interior surface of the outer shell and including a first exhaust port", "wherein the second shell duct includes a second exhaust port" and "wherein the shell ducts includes a plurality of exhaust ports configured to exhaust airflow onto locations of a wearer's face", which renders the claim indefinite.  The claim first defines a first shell duct including a first exhaust port, a second shell duct including a second exhaust port, and then defines the shell ducts including a plurality of exhaust ports.  It is unclear whether the plurality of exhaust ports are the previously defined first and second exhaust ports, other exhaust ports, or any set of exhaust ports which may or may not include the first exhaust port and/or the second exhaust port.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the examiner has interpreted that the "plurality of exhaust ports" to be any set of exhaust ports which may or may not include the first exhaust port and/or the second exhaust port.
	Claim 19 recites the limitations "a first exhaust port" and "a second exhaust port", which renders the claim indefinite.  Claim 19 depends from claim 17 and claim 17 has set forth a first shell duct including a first exhaust port and a second shell duct including a second exhaust port.  It is unclear the first and second exhaust ports recited in claim 19 are the same first and second exhaust ports as defined in claim 17, or different exhaust ports.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the examiner has interpreted that the first and second exhaust ports recited in claim 19 may or may not be are the same first and second exhaust ports as defined in claim 17.
	Claim 20 recites the limitations "the first exhaust port" and "the second exhaust port".  There is insufficient antecedent basis for these limitations in the claim.  Claim 20 depends from claims 17 and 19; and both claims 17 and 19 have defined "a first exhaust port" and "a second exhaust port".  It is unclear which first exhaust port and which second exhaust port Applicant is referring to.  For examination purposes, the examiner has interpreted that the first and second exhaust ports recited in claim 20 may be either the first and second exhaust ports defined in claim 17 or the first and second exhaust ports defined in claim 19.
Claim 33 recites the limitation "a coupling location at which the outer shell is rotatably coupled to the headgear", which renders the claim indefinite. Claim 33 depends from claim 1 and claim 1 has set forth "an outer shell coupled to the headgear at a coupling location about which the outer shell is rotatable".  It is unclear the coupling location as defined in claim 33 is the same coupling location as set forth in claim 1 or a different coupling location.  For examination purposes, the limitation has been construed to be "the coupling location at which the outer shell is rotatably coupled to the headgear".
	Claim 34 recites the limitation "the at least one fixed exhaust port on each duct is located on a top corner edge of the duct closest to the wearer's face", which renders the claim indefinite.  The term "closest" is a relative word, which is only meaningful when compared with other structures.  However, the claim does not define any other structure of the protective headgear for comparison.  In addition, a human face is not a flat surface, and it is unclear which point of the wearer's face should be used for the comparison.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "the at least one fixed exhaust port on each duct is located on a top corner edge of the duct". 
Claim 34 recites the limitation "exhausts the air in upward and inward directions", which renders the claim indefinite.  The claim is set forth as an apparatus claim; however, the limitation appears to be positively claiming a process of practicing the apparatus.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed to be "is configured to exhaust the air in upward and inward directions".
Claim 18 depends from rejected base claim 17 and is likewise rejected. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4, 6, 8, 10-13, 21-23 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2015/0359680 A1) in view of Elam (US 2012/0246809 A1).
Regarding claim 1, Gardner discloses a protective headwear (fig. 1; para. 0049; item 20; claim 24) comprising: 
a headgear (fig. 1; para. 0049; claim 24; item 36) configured to engage a wearer's head and at least partially support the protective headwear on a wearer's head (fig. 1; para. 0049), wherein the headgear includes a front, a rear opposite the front, a right side, and a left side opposite the right side (see fig. 1; claim 24); 
an outer shell (fig. 1; para. 0049; item 24; claim 24) coupled to the headgear (fig. 1; item 36) at a coupling location (coupled to the headgear at a coupling location at an upper portion of the outer shell; see annotated fig. 1; para. 0050; claim 24) about which the outer shell is rotatable (outer shell 24 is movably coupled to headgear 36 which allows movement of outer shell 24 between a downward position and an upward position; therefore outer shell 24 is rotatable about the coupling location; paras. 0050, 0064), wherein the outer shell includes a shield (fig. 1; para. 0049; item 28; claim 24) positioned to the front of the headgear (see fig. 1; claim 24); 
a pair of ducts (ducts 113, 115; figs. 1-2; para. 0058; claim 24) at least partially coupled to and at least partially positioned in an interior of the outer shell (via shell duct portions 152, 156; figs. 1-2; paras. 0058, 0061; item 24; claim 24); and 
a manifold (fig. 2; para. 0058; item 112; claim 24) positioned to the rear of the headgear (fig. 2; para. 0058; claim 24) and configured to divert and receive airflow into each duct (duct 113; fig. 2; para. 0058; claim 24), wherein each duct includes a plurality of exhaust ports (duct 113 includes shell duct 152, which includes a plurality of exhaust ports, such as 168A, 168B, 168C; figs. 1, 3; paras. 0061, 0072) configured to exhaust airflow onto locations of a wearer's face (see figs. 1, 3; paras. 0072, 0076-0077), at least one of the exhaust ports (exhaust ports 168C; fig. 1, 3; paras. 0072-0073) on each duct positioned to exhaust air from at least a top-facing surface of the duct (see fig. 3; paras. 0072-0073) in at least an upward direction (exhaust ports 168C are adjustable along three axes and the angle at which air exhausts from ports 168C are adjustable, therefore ports 168C are capable of exhausting air in at least an upward direction; fig. 3; paras. 0072-0073, 0078).
wherein each duct from the pair of ducts comprises a shell portion (figs. 2, 7; para. 0061; items 152, 156) coupled to an interior surface of the outer shell (figs. 2, 7; paras. 0068, 0071) and a flexible portion (fig. 2; para. 0061; items 140, 141) coupled to and between the shell portion and the manifold to provide one of a first and second portions of airflow from the manifold to the shell portion of the duct (fig. 2; para. 0061), wherein each flexible portion extends from the manifold towards the outer shell and connects to the outer shell at a portion of the protective headwear (first and second flexible portions 140, 141 are respectively coupled to first and second shell portions 152, 156 of ducts 113, 115 at coupling members 201 of the protective headwear; fig. 2; paras. 0061-0062, 0070).
Gardner does not explicitly disclose wherein the at least one of the exhaust ports 168C on each duct being fixed with respect to the duct.  However, Gardner does disclose that the at least one of the exhaust ports on each duct may be fixed with respect to the duct (any number of the exhaust ports 168 may be adjustable and non-adjustable; para. 0072).  In addition, the instant application does not set forth any criticality for the at least one of the exhaust ports on each duct being fixed with respect to the duct by stating in para. 0140 that any number of the exhaust ports may be adjustable and any combination thereof and all of such possibilities are intended to be within the spirit and scope of the present disclosure.  Therefore, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the at least one of the exhaust ports as disclosed by Gardner, with wherein the at least one of the exhaust ports 168C on each duct being fixed with respect to the duct such that the at least one of the exhaust ports 168C exhaust air in a fixed direction, in order to provide a suitable simple configuration for the at least one of the exhaust ports for supplying air in an upward direction within the helmet thereby providing fresh breathing air to the user and also cooling a user's face.   
 Gardner does not disclose wherein each of the flexible portions coupled to the outer shell below the coupling location of the outer shell and the headgear.  However, Elam teaches a protective headwear (helmet 10; fig. 1; para. 0021) comprising a duct (duct portions 36, 22 together forming a duct; fig. 1; paras. 0023, 0025) comprising a shell portion (lateral duct portions 22; fig. 1; paras. 0023, 0025) and a flexible portion (duct portion 36; fig. 1; paras. 0023, 0025), wherein the flexible portion extends toward an outer shell (duct portion 36 extending through an outer shell of helmet 10 to lateral duct portions 22; see fig. 1; paras. 0023, 0025), connects to the outer shell at a lower location adjacent to a bottom edge of the protective headgear (coupled at ventilation inlet 26; fig. 1; paras. 0023, 0025) and laterally extends along a horizontal path to a front portion of the outer shell (lower lateral duct portions 22; see fig. 1).  Both Gardner and Elam teach a protective headwear with integrated duct assembly for supplying air into an interior of the protective headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the connecting location of each flexible portion and the outer shell as disclosed by Gardner, with wherein each flexible portion is connected to the outer shell at a lower location adjacent to a bottom edge of the protective headgear as taught by Elam, in order to reduce impact to the user's head by the duct system and also provide fresh air inlets which are closer to the wearer's front face to facilitate fresh air delivery.  By modifying Gardner by Elam, each of the flexible portions of Gardner is coupled to the outer shell below the coupling location of the outer shell and the headgear.
Regarding claim 2, Gardner and Elam, in combination, disclose the protective headwear of claim 1, and Gardner further discloses wherein the manifold (fig. 2; para. 0058; claim 25; item 112) includes: a first diversion member (fig. 2; para. 0059; item 128; claim 25) configured to divert a first portion of airflow (fig. 2; para. 0059; claim 25); and a second diversion member (fig. 2; para. 0059; item 132; claim 25) configured to divert a second portion of airflow (fig. 2; para. 0059; item 128; claim 25); wherein one of the first and second diversion members is in fluid communication with the duct to provide one of the first and second portions of airflow to the duct (fig. 2; para. 0059; claim 25).
Regarding claim 4, Gardner and Elam, in combination, disclose the protective headwear of claim 3, but Gardner does not disclose wherein the shell portion and the flexible portion of the duct are positioned completely below the coupling location.  However, Elam teaches a protective headwear (helmet 10; fig. 1; para. 0021) comprising a duct (duct portions 36, 22 together forming a duct; fig. 1; paras. 0023, 0025) comprising a shell portion (lateral duct portions 22; fig. 1; paras. 0023, 0025) and a flexible portion (duct portion 36; fig. 1; paras. 0023, 0025), wherein the flexible portion extends toward an outer shell (duct portion 36 extending through an outer shell of helmet 10 to lateral duct portions 22; see fig. 1; paras. 0023, 0025), connects to the outer shell at a lower location adjacent to a bottom edge of the protective headgear (coupled at ventilation inlet 26; fig. 1; paras. 0023, 0025) and laterally extends along a horizontal path to the front outer shell portion (lower lateral duct portions 22; see fig. 1).  Both Gardner and Elam teaches a protective headwear with integrated duct assembly for supplying air into an interior of the protective headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the coupling location of the duct as disclosed by Gardner, with wherein the duct is coupled to the outer shell at a lower location which is configured to be adjacent to a bottom edge of the protective headgear as taught by Elam, in order to reduce any impact to the user's head by the duct system and also provide a fresh air entrance which is closer to the wearer's front face to facilitate fresh air delivery.  By combining Gardner and Elam, the shell portion and the flexible portion of the duct are positioned completely below the coupling location of the outer shell and the headgear. 
Regarding claim 6, Gardner and Elam, in combination, disclose the protective headwear of claim 1, and Gardner further discloses the pair of ducts includes a first duct and a second duct (ducts 113, 115; figs. 1-2), wherein the first duct (figs. 1-2; item 113; claim 28) is coupled to a first side of an interior surface of the outer shell and at least partially extending along the first side (fig. 2; para. 0058; claim 28), and 
wherein the second duct (fig. 2; para. 0058; item 115; claim 28) coupled to a second side of the interior surface of the outer shell (figs. 1-2; para. 0058; items 24, 115; claim 28) and at least partially extending along the second side (fig. 2; claim 28), wherein the second side is opposite the first side (fig. 2; claim 28); and
wherein the manifold (fig. 2; item 112; claim 28) is coupled to and in fluid communication with both the first and second ducts (fig. 2; items 113, 115) to provide a first portion of airflow to the first duct and a second portion of airflow to the second duct (fig. 2; claim 28).
Gardner does not explicitly disclose wherein the second duct is coupled to the outer shell below the coupling location.  However, Elam teaches a protective headwear (helmet 10; fig. 1; para. 0021) comprising a duct (duct portions 36, 22 together forming a duct; fig. 1; paras. 0023, 0025) comprising a shell portion (a lateral duct portion 22; fig. 1; paras. 0023, 0025) and a flexible portion (duct portion 36; fig. 1; paras. 0023, 0025), wherein the flexible portion extends toward an outer shell (duct portion 36 extending through an outer shell of helmet 10 to lateral duct portion 22; see fig. 1; paras. 0023, 0025), connects to the outer shell at a lower location adjacent to a bottom edge of the protective headgear (coupled at ventilation inlet 26; fig. 1; paras. 0023, 0025) and laterally extends along a horizontal path to the front outer shell portion (lower lateral duct portions 22; see fig. 1).  Both Gardner and Elam teaches a protective headwear with integrated duct assembly for supplying air into an interior of the protective headwear.  Both Gardner and Elam teaches a protective headwear with integrated duct assembly for supplying air into an interior of the protective headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the entrance location the second duct as disclosed by Gardner, with wherein the second duct is coupled to the protective headgear at a lower location adjacent to a bottom edge of the protective headgear as taught by Elam, in order to reduce impact to the user's head by the duct system and also provide fresh air entrances which are closer to the wearer's front face to facilitate fresh air delivery.  By modifying Gardner by Elam, the second duct of Gardner is coupled to the outer shell below the coupling location of the outer shell and the headgear.
Regarding claim 8, Gardner and Elam, in combination, disclose the protective headwear of claim 7, but Gardner does not disclose wherein the first shell portion, the first flexible portion, the second shell portion and the second flexible portion are all positioned completely below the coupling location.  However, Elam teaches a protective headwear (helmet 10; fig. 1; para. 0021) comprising a duct (duct portions 36, 22 together forming a duct; fig. 1; paras. 0023, 0025) comprising a shell portion (lateral duct portions 22; fig. 1; paras. 0023, 0025) and a flexible portion (duct portion 36; fig. 1; paras. 0023, 0025), wherein the flexible portion extends toward an outer shell (duct portion 36 extending through an outer shell of helmet 10 to lateral duct portions 22; see fig. 1; paras. 0023, 0025), connects to the outer shell at a lower location adjacent to a bottom edge of the protective headgear (coupled at ventilation inlet 26; fig. 1; paras. 0023, 0025) and laterally extends along a horizontal path to the front outer shell portion (lower lateral duct portions 22; see fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the coupling location of the ducts as disclosed by Gardner, with wherein the ducts are coupled to the outer shell at a lower location adjacent to a bottom edge of the protective headgear as taught by Elam, in order to reduce any impact to the user's head by the duct and also provide a fresh air entrance which is closer to the wearer's front face to facilitate fresh air delivery.  By combining Gardner and Elam, the first shell portion, the first flexible portion, the second shell portion and the second flexible portion are all positioned completely below the coupling location.
Regarding claim 10, Gardner and Elam, in combination, disclose the protective headwear of claim 1, and Gardner further discloses wherein the duct (figs. 1-2; item 113) includes a plurality of exhaust ports (duct 113 includes shell ducts 152 and 156, which includes a plurality of exhaust ports, such as 168A, 168B, 168C; fig. 1; paras. 0061, 0072) configured to exhaust airflow onto locations of a wearer's face having highest concentrations of blood vessels (see fig. 1; paras. 0072, 0076-0077).
Regarding claim 11, Gardner and Elam, in combination, disclose the protective headwear of claim 10, and Gardner further discloses wherein at least one of direction and velocity of airflow exhausted from the plurality of exhaust ports is adjustable (paras. 0072, 0078). 
Regarding claim 12, Gardner discloses a protective headwear (fig. 1; para. 0049; claim 24; item 20) comprising: 
a headgear (fig. 1; para. 0049; claim 24; item 36) configured to engage a wearer's head and at least partially support the protective headwear on a wearer's head (fig. 1; para. 0049), wherein the headgear includes a front, a rear opposite the front, a right side, and a left side opposite the right side (see fig. 1; claim 24); 
an outer shell (fig. 1; para. 0049; claim 24; item 24) coupled to the headgear (fig. 1; item 36) at a coupling location (coupled to the headgear at a coupling location at an upper portion of the outer shell; see annotated fig. 1; para. 0050; claim 24) and including a shield positioned to the front of the headgear (see fig. 1; claim 24); 
an airflow device (figs. 1-2; para. 0049; item 40) including a pair of ducts (ducts 113, 115; figs. 1-2; para. 0058; claim 24) coupled to and at least partially positioned in an interior of the outer shell (figs. 1-2; para. 0058; item 24; claim 24), wherein the ducts include a plurality of exhaust ports (ducts 113, 115 include shell ducts 152 and 156, which comprise a plurality of exhaust ports, such as 168A, 168B, 168C; fig. 1; paras. 0061, 0072) configured to exhaust airflow onto locations of a wearer's face (see fig. 1; paras. 0072, 0076-0077), at least one of the exhaust ports (exhaust ports 168C; fig. 1, 3; paras. 0072-0073) on each duct positioned to exhaust air from at least a top-facing surface of the duct (see fig. 3; paras. 0072-0073) in at least an upward direction (exhaust ports 168C are adjustable along three axes and the angle at which air exhausts from ports 168C are adjustable, therefore ports 168C are capable of exhausting air in at least an upward direction; fig. 3; paras. 0072-0073, 0078); 
a coupling member (an attachment member; paras. 0058, 0065) coupled to and between the headgear and the airflow device (coupling manifold 112, which is a part of the airflow device, to rear strap 76 of the headgear 36; figs. 1-2; paras. 0058, 0065); and 
a pair of flexible portions (duct 113 includes a first flexible duct portion 140 and duct 115 includes a second flexible duct portion 141; fig. 2; para. 0061) which extend from the manifold toward the outer shell and connect to the outer shell at a portion of the protective headwear (first and second flexible portions 140, 141 are respectively coupled to first and second shell portions 152, 156 of ducts 113, 115 at coupling members 201 of the protective headwear; fig. 2; paras. 0061-0062, 0070).
Gardner does not explicitly disclose wherein the at least one of the exhaust ports 168C on each duct being fixed with respect to the duct.  However, Gardner does disclose that the at least one of the exhaust ports on each duct may be fixed with respect to the duct (any number of the exhaust ports 168 may be adjustable and non-adjustable; para. 0072).  In addition, the instant application does not set forth any criticality for the at least one of the exhaust ports on each duct being fixed with respect to the duct by stating in para. 0140 that any number of the exhaust ports may be adjustable and any combination thereof and all of such possibilities are intended to be within the spirit and scope of the present disclosure.  Therefore, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the at least one of the exhaust ports as disclosed by Gardner, with wherein the at least one of the exhaust ports 168C on each duct being fixed with respect to the duct such that the at least one of the exhaust ports 168C exhaust air in a fixed direction, in order to provide a suitable simple configuration for the at least one of the exhaust ports for supplying air in an upward direction within the helmet thereby providing fresh breathing air to the user and also cooling a user's face.   
Gardner does not disclose wherein the pair of flexible portions coupled to the outer shell below the coupling location of the outer shell and the headgear.  However, Elam teaches a protective headwear (helmet 10; fig. 1; para. 0021) comprising a duct (duct portions 36, 22 together forming a duct; fig. 1; paras. 0023, 0025) comprising a shell portion (lateral duct portions 22; fig. 1; paras. 0023, 0025) and a flexible portion (duct portion 36; fig. 1; paras. 0023, 0025), wherein the flexible portion extends toward an outer shell (duct portion 36 extending through an outer shell of helmet 10 to lateral duct portions 22; see fig. 1; paras. 0023, 0025), connects to the outer shell at a lower location adjacent to a bottom edge of the protective headgear (coupled at ventilation inlet 26; fig. 1; paras. 0023, 0025) and laterally extends along a horizontal path to the front outer shell portion (lower lateral duct portions 22; see fig. 1).  Both Gardner and Elam teach a protective headwear with integrated duct assembly for supplying air into an interior of the protective headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the connecting location of each flexible duct portion and the outer shell as disclosed by Gardner, with wherein each flexible duct portion is coupled to the outer shell at a lower location adjacent to a bottom edge of the protective headgear as taught by Elam, in order to reduce impact to the user's head by the duct system and also provide fresh air inlets which are closer to the wearer's nose and front face to facilitate fresh air delivery.  By modifying Gardner by Elam, the pair of flexible portions of Gardner would be coupled to the outer shell below the coupling location of the outer shell and the headgear.
Regarding claim 13, Gardner and Elam, in combination, disclose the protective headwear of claim 12, and further discloses wherein the airflow device (fig. 1; item 40) further includes a manifold (a manifold or coupling member 112; figs. 1-2; para. 0058) in fluid communication with one of the ducts (fig. 1; paras. 0058-0058) and positioned to the rear of the headgear (see figs. 1-2), wherein the manifold is configured to divert airflow into at least a first portion of airflow and a second portion of airflow (fig. 2; para. 0058), and wherein the coupling member is coupled to and between the headgear and the manifold (the attachment member coupling manifold 112 to rear strap 76 of the headgear 36, therefore located between the headgear and the manifold; figs. 1-2; paras. 0058, 0065).
Regarding claim 21, Gardner discloses a protective headwear (fig. 1; para. 0049; item 20; claim 14) comprising: 
an outer shell (fig. 1; paras. 0022, 49; item 24; claim 14) including an interior surface (para. 0022), wherein the interior surface has a first side (a left side; see fig. 3), a second side (a right side; see fig. 3) opposite the first side, a front between the first and second sides (see fig. 1), and a top between the first and second sides (see fig. 3; para. 0022; claim 14); and 
a duct (figs. 1-2; paras. 0022, 58; items 113, 115; claim 14) coupled to and extending along the first side of the interior surface of the outer shell (para. 0022; claim 14), wherein the duct includes an inlet through which air is configured to be introduced into the duct (para. 0022; claim 14), 
a first exhaust port (exhaust ports 168C; fig. 1, 3; paras. 0072-0073) positioned to exhaust air from at least a top surface of the duct (see fig. 3; paras. 0072-0073) in at least an upward direction (exhaust ports 168C are adjustable along three axes and the angle at which air exhausts from ports 168C are adjustable, therefore ports 168C are capable of exhausting air in at least an upward direction; fig. 3; paras. 0072-0073, 0078), and
a second adjustable exhaust port (exhaust port 168B at a left side; figs. 1, 3; paras. 0072-0073) through which air is configured to be exhausted from the duct and into an interior of the outer shell (figs. 1-3; paras. 0022, 0072-0073; claim 14), wherein the second adjustable exhaust port is positioned along the first side of the interior surface (at a left side; fig. 3; para. 0022; claim 14), and wherein the second adjustable exhaust port is adjustable between a plurality of positively secured positions to exhaust air therefrom in a plurality of directions (fig. 3; paras. 0072-0074, 0078).
a pair of flexible duct portions (duct 113 includes a first flexible duct portion 140 and duct 115 includes a second flexible duct portion 141; fig. 2; para. 0061) which extend from the manifold toward the outer shell and connect to the outer shell at a portion of the protective headwear (first and second flexible portions 140, 141 are respectively coupled to first and second shell portions 152, 156 of ducts 113, 115 at coupling members 201 of the protective headwear; fig. 2; paras. 0061-0062, 0070).
Gardner does not explicitly disclose wherein the first exhaust port 168C being fixed with respect to the duct.  However, Gardner does disclose that the first exhaust port may be fixed with respect to the duct (any number of the exhaust ports 168 may be adjustable and non-adjustable; para. 0072).  In addition, the instant application does not set forth any criticality for the first exhaust port being fixed with respect to the duct by stating in para. 0140 that any number of the exhaust ports may be adjustable and any combination thereof and all of such possibilities are intended to be within the spirit and scope of the present disclosure.  Therefore, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the first exhaust port as disclosed by Gardner, with wherein the first exhaust port being fixed with respect to the duct such that the first exhaust port exhaust air in a fixed direction, in order to provide a suitable simple configuration for the first exhaust port for supplying air in an upward direction within the helmet thereby providing fresh breathing air to the user and also cooling a user's face.   
Gardner does not disclose wherein the pair of flexible duct portions connect to the outer shell below a coupling location at which the outer shell is coupled to a headgear.  However, Gardner does disclose the outer shell (fig. 1; para. 0049; item 24; claim 24) coupled to a headgear (fig. 1; item 36) at a coupling location (coupled to the headgear at a coupling location at an upper portion of the outer shell; see annotated fig. 1; para. 0050; claim 24).  Further, Elam teaches a protective headwear (helmet 10; fig. 1; para. 0021) comprising a duct (duct portions 36, 22 together forming a duct; fig. 1; paras. 0023, 0025) comprising a shell portion (lateral duct portions 22; fig. 1; paras. 0023, 0025) and a flexible duct portion (duct portion 36; fig. 1; paras. 0023, 0025), wherein the flexible duct portion extends toward an outer shell (duct portion 36 extending through an outer shell of helmet 10 to lateral duct portions 22; see fig. 1; paras. 0023, 0025), connects to the outer shell at a lower location adjacent to a bottom edge of the protective headgear (coupled at ventilation inlet 26; fig. 1; paras. 0023, 0025) and laterally extends along a horizontal path to the front outer shell portion (lower lateral duct portions 22; see fig. 1).  Both Gardner and Elam teach a protective headwear with integrated duct assembly for supplying air into an interior of the protective headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the connecting location of each flexible duct portion and the outer shell as disclosed by Gardner, with wherein each flexible duct portion is coupled to the protective headgear at a lower location which is configured to be proximate to a bottom edge of the protective headgear as taught by Elam, in order to reduce any impact to the user's head by the duct system and also provide fresh air inlets which are closer to the wearer's front face to facilitate fresh air delivery.  By modifying Gardner by Elam, the pair of flexible duct portions of Gardner would be coupled to the outer shell below a coupling location at which the outer shell is coupled to the headgear.
Regarding claim 22, Gardner and Elam, in combination, disclose the protective headwear of claim 21, and Gardner further discloses wherein the second adjustable exhaust port comprises an aperture defined in the duct (exhaust apertures; fig. 6; paras. 0074, 0078) and a baffle (damper; see fig. 6; para. 0074; item 235) positioned in the aperture, wherein the baffle is movable within the aperture relative to the duct (adjustable; see fig. 6; para. 0074; item 235).
Regarding claim 23, Gardner and Elam, in combination, disclose the protective headwear of claim 22, and Gardner further discloses wherein the baffle is rotatable within the aperture relative to the duct (the damper is rotatable; fig. 6; paras. 0013, 0074).
Regarding claim 30, Gardner and Elam, in combination, disclose the protective headwear of claim 22, and Gardner further discloses wherein the interior surface of the outer shell and the duct together define an airflow path including four sides (fig. 7; para. 0071), wherein the interior surface of the outer shell defines one of the four sides of the airflow path and the duct defines three of the four sides of the airflow path (fig. 7; para. 0071), and wherein the aperture is defined in a side of the duct that is opposite the interior surface of the outer shell (see fig. 6).
Regarding claim 31, Gardner and Elam, in combination, disclose the protective headwear of claim 1, and Gardner further discloses wherein the manifold (fig. 2; para. 0058; claim 25; item 112) is positioned to the rear of the headgear (fig. 1; para. 0049; claim 24; item 36) and configured to divert airflow from an air source into the duct (duct 113; figs. 1-2; para. 0058; claim 24).
Regarding claim 32, Gardner and Elam, in combination, disclose the protective headwear of claim 1, and Gardner further discloses wherein the manifold (fig. 2; para. 0058; claim 25; item 112) is positioned to the rear of the headgear (fig. 1; para. 0049; claim 24; item 36) and configured to divert a first portion of airflow (fig. 2; para. 0059; claim 25) from an inlet of the manifold (fig. 2; para. 0059; claim 25), to an outlet of the manifold (fig. 2; para. 0059; claim 25), and through the duct (duct 113; fig. 2; para. 0059; claim 25).
Regarding claim 33, Gardner and Elam, in combination, disclose the protective headwear of claim 1.  Elam further teaches wherein each of the ducts (lateral duct portions 22; see fig. 1; paras. 0023) extending into the outer shell along a horizontal path to a front portion of the outer shell (see fig. 1; paras. 0023) and each of the ducts comprising at least one exhaust port for delivery of breathing air and cooling air to a user's nose and face (fig. 1; para. 0023).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the shell portion of each duct as disclosed by Gardner, with wherein the shell portion of each duct extending into the outer shell along a horizontal path to a front portion of the outer shell as taught by Elam, in order to provide a simple and efficient air delivery approach to the front portion of the user's head to provide breathing air and to cool the face of the wearer (Elam; paras. 0023).  By this modification, the protective headwear would have wherein the at least one fixed exhaust port on each duct is located below the coupling location at which the outer shell is rotatably coupled to the headgear.  
Regarding claim 34, Gardner and Elam, in combination, disclose the protective headwear of claim 1.  Elam further teaches wherein each of the ducts (lateral duct portions 22; see fig. 1; paras. 0023) extending into the outer shell along a horizontal path to a front portion of the outer shell (see fig. 1; paras. 0023), each of the ducts comprising at least one exhaust port for delivery of breathing air and cooling air to a wearer's nose and face (fig. 1; para. 0023), and each of the ducts comprising a top corner edge at the frontmost of the duct (see annotated fig. 1).  One ordinary skill of the art would recognize that the top corner edge of each duct is closest to the wearer's nose. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the at least one exhaust port on each duct, to be at the top corner edge of each duct, which is closest to the user's nose compared with remaining portions of the duct, in order to provide a simple configuration of the exhaust port to facilitate delivery of breathing air to the wearer's nose and front face.  By this combination, the at least one fixed exhaust port on each duct would exhaust the air in upward and inward directions toward the wearer's nose and front face.
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2015/0359680 A1) and Elam (US 2012/0246809 A1) and further in view of Hobson (US 3,584,314 A).
Regarding claim 5, Gardner and Elam, in combination, disclose the protective headwear of claim 3, but Gardner does not disclose wherein the flexible portion of the duct is circular or oval in a plane perpendicular to a longitudinal extent of the flexible portion.  However, Hobson teaches wherein a flexible portion of a duct is circular in a plane perpendicular to a longitudinal extent of the flexible portion (fig. 1; col. 3, ll. 4-9; item 20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the flexible portion of the duct as disclosed by Gardner, with wherein the flexible portion of a duct is circular in a plane perpendicular to a longitudinal extent of the flexible portion, as taught by Hobson, in order to provide an alternative shape of the flexible portion of the duct, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 9, Gardner and Elam, in combination, disclose the protective headwear of claim 7, but Gardner does not disclose wherein the flexible portion of the duct is circular or oval in a plane perpendicular to a longitudinal extent of the flexible portion.  However, Hobson teaches wherein a flexible portion of a duct is circular in a plane perpendicular to a longitudinal extent of the flexible portion (fig. 1; col. 3, ll. 4-9; item 20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the flexible portion of the duct as disclosed by Gardner, with wherein the flexible portion of a duct is circular in a plane perpendicular to a longitudinal extent of the flexible portion, as taught by Hobson, in order to provide an alternative shape of the flexible portion of the duct, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2015/0359680 A1) and Elam (US 2012/0246809 A1) and further in view of Ahlgren (US 2010/0229286 A1).
Regarding claim 14, Gardner and Elam, in combination, disclose the protective headwear of claim 13, and Gardner further discloses wherein the headgear further includes an adjustable member (fig. 1; para. 0051; item 84).
Gardner does not explicitly disclose wherein the coupling member is coupled to and between the adjustable member and the manifold.  However, Gardner does disclose wherein the manifold is coupled to an occipital strap (occipital strap 80; fig. 1; see paras. 0051, 0065; item 80), the attachment member is located in the middle of the occipital strap immediately in front of the manifold (see fig. 1; items 84, 112).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have coupled the coupling member to and between the adjustable member and the manifold.  Such a configuration would be the most convenient and straightforward approach to couple the manifold to the protective headwear.
Gardner does not disclose the adjustable member configured to adjust a size of the headgear.  However, Ahlgren teaches wherein a headgear (fig. 1; para. 0028; item 10) comprising an adjustable member (fig. 1; para. 0028; item 13) configured to adjust a size of the headgear (para. 0028), wherein the adjustable member is located at the rear and lower part of the user's head (see fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the adjustment member as disclosed by Gardner to adjust a size of the headgear, as taught by Ahlgren, in order to provide an adjusting function for the headgear to be fitted to a user's head.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2015/0359680 A1), Elam (US 2012/0246809 A1) and Ahlgren (US 2010/0229286 A1) and further in view of Gunaratnam (US 7,318,437 B2).
Regarding claim 15, Gardner, Elam and Ahlgren, in combination, disclose the protective headwear of claim 14, but Gardner does not disclose wherein the coupling member includes a first closed loop wrapped around the manifold and a second closed loop wrapped around the adjustable member.  However, Gunaratnam teaches wherein a coupling member (a tube retainer; fig. 108a; col. 42, ll. 26-42; item 900) includes a first closed loop (a VELCRO loop; fig. 108a; col. 42, ll. 40-42-42; item 908) wrapped around an air delivery duct (col. 42, ll. 26-42) and a second closed loop (fig. 108a; col. 42, ll. 26-42; item 902) wrapped around a member of a headgear (a strap of a headgear; col. 42, ll. 26-30).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the coupling member as disclosed by Gardner, with wherein the coupling member includes a first closed loop wrapped around the air delivery manifold and a second closed loop wrapped around the adjustable member of the headgear, as taught by Gunaratnam, in order to provide a suitable means to secure the air delivery manifold to the headgear.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2015/0359680 A1) and Elam (US 2012/0246809 A1) and further in view of Gunaratnam (US 7,318,437 B2).
Regarding claim 16, Gardner and Elam, in combination, disclose the protective headwear of claim 12, but does not disclose wherein the coupling member is an elastic coupling member.  However, Gunaratnam teaches wherein a coupling member (a tube retainer; fig. 108a; col. 42, ll. 26-42; item 900) for an air delivery duct (col. 42, ll. 26-42) and a member of a headgear (a strap of a headgear; col. 42, ll. 26-30) is an elastic coupling member (the second portion of the tube retainer is made of resilient plastic; col. 42, ll. 26-42).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the coupling member as disclosed by Gardner, wherein the coupling member is an elastic coupling member, as taught by Gunaratnam, in order to provide a flexible coupling member adapted to couple a duct and another member to secure the air delivery manifold to the headgear.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2015/0359680 A1) in view of Hobson (US 3,584,314 A) and further in view of Elam (US 2012/0246809 A1).
Regarding claim 17, Gardner discloses a protective headwear (fig. 1; para. 0049; item 20; claim 1) comprising: 
an outer shell (fig. 1; para. 0049; item 24; claim 1) including an interior surface (by default); 
a first shell duct (fig. 7; para. 0061; item 152; claim 1) coupled to the interior surface of the outer shell (fig. 7; paras. 0068, 0071; claim 1) and including a first exhaust port (fig. 1; para. 0072; item 168; claim 1); 
a second shell duct (fig. 2; para. 0061; item 156; claim 1) coupled to the interior surface of the outer shell (fig. 7; paras. 0068, 0071; claim 1) and spaced-apart from the first shell duct (see fig. 2; claim 1), wherein the second shell duct includes a second exhaust port (fig. 1; para. 0072; item 168; claim 1); 
a manifold (fig. 2; para. 0058; item 112; claim 1) positioned externally of the outer shell (fig. 2; para. 0058; claim 1) and including a first diversion member and a second diversion member (fig. 2; para. 0059; item 128; claim 1), wherein the first and second diversion members are configured to divert airflow into at least a first portion of airflow and a second portion of airflow (fig. 2; para. 0059; claim 1); 
a first flexible duct (fig. 2; para. 0061; item 140; claim 11) coupled to and between the first shell duct and the first diversion member (figs. 2, 7; para. 0061; claim 11) to provide the first portion of airflow from the first diversion member to the first shell duct (figs. 2, 7; para. 0061; claim 11); and 
a second flexible duct (fig. 2; para. 0058; item 141; claim 11) coupled to and between the second shell duct and the second diversion member (figs. 2, 7; para. 0061; claim 11) to provide the second portion of airflow from the second diversion member to the second shell duct (figs. 2, 7; para. 0061; claim 11), 
wherein the flexible ducts (fig. 2; items 140, 141) are coupled to the outer shell (figs. 1-2; para. 0058; item 24; claim 24), the outer shell is coupled to a headgear (fig. 1; para. 0049; claim 24; item 36) at a coupling location (coupled to the headgear (at a coupling location); para. 0050; claim 24), and wherein the shell ducts include a plurality of exhaust ports (shell ducts 152, 156, which includes a plurality of exhaust ports, such as 168A, 168B, 168C; fig. 1; paras. 0061, 0072) configured to exhaust airflow onto locations of a wearer's face (see fig. 1; paras. 0072, 0076-0077), at least one of the exhaust ports (exhaust ports 168C; fig. 1, 3; paras. 0072-0073) on each duct positioned to exhaust air from at least a top-facing surface of the duct (see fig. 3; paras. 0072-0073) in at least an upward direction (exhaust ports 168C are adjustable along three axes and the angle at which air exhausts from ports 168C are adjustable, therefore ports 168C are capable of exhausting air in at least an upward direction; fig. 3; paras. 0072-0073, 0078).
Gardner does not disclose wherein the first flexible duct is circular or oval along a plane perpendicular to a longitudinal extent of the first flexible duct; wherein the second flexible duct is substantially circular along a plane perpendicular to a longitudinal extent of the second flexible duct.  However, Hobson teaches wherein a flexible portion of a duct is circular in a plane perpendicular to a longitudinal extent of the flexible portion (fig. 1; col. 3, ll. 4-9; item 20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the flexible portions of the first and second ducts as disclosed by Gardner, with wherein each of the flexible portions of first and second ducts being circular in a plane perpendicular to a longitudinal extent of each flexible portion, as taught by Hobson, in order to provide an alternative shape of the flexible portions of the first and second ducts, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Gardner does not disclose wherein the flexible ducts are coupled to the outer shell below the coupling location at which the outer shell is coupled to a headgear.  However, Elam teaches a protective headwear (helmet 10; fig. 1; para. 0021) comprising a duct (duct portions 36, 22 together forming a duct; fig. 1; paras. 0023, 0025) comprising a shell portion (lateral duct portions 22; fig. 1; paras. 0023, 0025) and a flexible portion (duct portion 36; fig. 1; paras. 0023, 0025), wherein the flexible portion extends toward an outer shell (duct portion 36 extending through an outer shell of helmet 10 to lateral duct portions 22; see fig. 1; paras. 0023, 0025), connects to the outer shell at a lower location adjacent to a bottom edge of the protective headgear (coupled at ventilation inlet 26; fig. 1; paras. 0023, 0025) and laterally extends along a horizontal path to the front outer shell portion (lower lateral duct portions 22; see fig. 1).  Both Gardner and Elam teach a protective headwear with integrated duct assembly for supplying air into an interior of the protective headwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the connecting location of each flexible duct and the outer shell as disclosed by Gardner, with wherein the flexible ducts are coupled to the protective headgear at a lower location adjacent to a bottom edge of the protective headgear as taught by Elam, in order to reduce impact to the user's head by the duct system and also provide fresh air inlets which are closer to the wearer's front face to facilitate fresh air delivery.  By modifying Gardner by Elam, the flexible ducts of Gardner would be coupled to the outer shell below the coupling location of the outer shell and a headgear.
Gardner does not explicitly disclose wherein the at least one of the exhaust ports 168C on each duct being fixed with respect to the duct.  However, Gardner does disclose that the at least one of the exhaust ports on each duct may be fixed with respect to the duct (any number of the exhaust ports 168 may be adjustable and non-adjustable; para. 0072).  In addition, the instant application does not set forth any criticality for the at least one of the exhaust ports on each duct being fixed with respect to the duct by stating in para. 0140 that any number of the exhaust ports may be adjustable and any combination thereof and all of such possibilities are intended to be within the spirit and scope of the present disclosure.  Therefore, it would have been an obvious design choice to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the at least one of the exhaust ports as disclosed by Gardner, with wherein the at least one of the exhaust ports 168C on each duct being fixed with respect to the duct such that the at least one of the exhaust ports 168C exhaust air in a fixed direction, in order to provide a suitable simple configuration for the at least one of the exhaust ports for supplying air in an upward direction within the helmet thereby providing fresh breathing air to the user and also cooling a user's face.   
Regarding claim 18, Gardner, Hobson and Elam, in combination, disclose the protective headwear of claim 17, but Gardner does not disclose wherein the first flexible duct is circular along an entire length thereof, and wherein the second flexible duct is substantially circular along an entire length thereof.  However, Hobson teaches wherein a flexible duct is substantially circular along an entire length thereof (see fig. 1; col. 3, ll. 4-9; item 20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the first and second flexible ducts as disclosed by Gardner, with wherein each of first and second flexible ducts being substantially circular along an entire length thereof, as taught by Hobson, in order to provide an alternative shape design of the first and second flexible ducts, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 19, Gardner, Hobson and Elam, in combination, disclose the protective headwear of claim 17, and Gardner further discloses wherein: 
the first shell duct (fig. 7; item 152) has a first portion that is circular (the first shell duct 152 including round exhaust ports 168C and 168C, therefore the duct 152 has a first portion that is substantially circular; fig. 1; para. 0072) and a second portion that is non-circular (see fig. 7; item 152), wherein the second portion of the first shell duct extends along the interior surface of the outer shell (see fig. 7; para. 0071) and defines a first exhaust port through which the first portion of airflow exhausts (see fig. 7; para. 0071); and 
the second shell duct (fig. 2; item 156) has the second shell duct has a first portion that is circular and (the second shell duct 156 including round exhaust ports 168C and 168C, therefore the duct 156 has a first portion that is substantially circular; fig. 1; para. 0072) a second portion that is non-circular (see fig. 2; item 156), wherein the second portion of the second shell duct extends along the interior surface of the outer shell and defines a second exhaust port through which the second portion of airflow exhausts (see fig. 2; para. 0071).
Gardner does not disclose wherein the first flexible duct is coupled to the first portion of the first shell duct; and wherein the second flexible duct is coupled to the second portion of the second shell duct.  However, Hobson teaches wherein a shell duct (sees fig. 3-4; item 30) has a first portion that is substantially circular (a nozzle; see fig. 5 and annotated 3; col. 3, ll. 16-22), wherein a flexible duct (fig. 1; col. 3, ll. 4-9; item 20) is coupled to the first portion of the shell duct (see annotated fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the first and second shell ducts as disclosed by Gardner, with wherein the first flexible duct is coupled to the first portion of the first shell duct; and wherein the second flexible duct is coupled to the second portion of the second shell duct, as taught by Hobson, in order to provide an alternative shape design of the first and second flexible ducts to match the circular shape of the outside air delivery shape, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.
Regarding claim 20, Gardner, Hobson and Elam, in combination, disclose the protective headwear of claim 19, and Gardner further discloses wherein the first exhaust port is one of a plurality of exhaust ports defined in the second portion of the first shell duct, and wherein the second exhaust port is one of a plurality of exhaust ports defined in the second portion of the second shell duct (para. 0072; claim 2).
Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2015/0359680 A1) and Elam (US 2012/0246809 A1) and further in view of Reece (US 3,119,279 A).
Regarding claim 24, Gardner and Elam, in combination, disclose the protective headwear of claim 22, but Gardner does not disclose wherein the duct includes a first securement feature and the baffle includes a second securement feature, wherein the first and second securement features are engageable with each other to positively secure the baffle relative to the duct.  However, Reece teaches wherein a duct (figs. 2, 5; col. 2, ll. 67-69; item 28) includes a first securement feature (three screws projected through the duct wall; figs. 2, 5; item 30) and a baffle (a damper and a damper regulator device together forming a baffle; figs. 2, 5; col. 2, ll. 67-72; col. 3, ll. 1-2; items 10, 38) includes a second securement feature (three recesses for the screws; figs. 2, 5), wherein the first and second securement features are engageable with each other to positively secure the baffle relative to the duct (figs. 2, 5; col. 2, ll. 67-69).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified protective headgear as disclosed by Gardner, with wherein the duct includes a first securement feature and the baffle includes a second securement feature, wherein the first and second securement features are engageable with each other to positively secure the baffle relative to the duct, as taught by Reece, in order to secure the baffle to the duct wall tightly to regulate air flow in the duct.
Regarding claim 25, Gardner, Elam and Reece, in combination, disclose the protective headwear of claim 24, but Gardner does not disclose wherein the first securement feature is positioned adjacent the aperture defined in the duct and the second securement feature is positioned on a perimeter of the baffle.  However, Reece teaches wherein the first securement feature (three screws; figs. 2, 5; item 30) is positioned adjacent an aperture (the aperture in the duct where the damper rod 40 inserted; see fig. 2) defined in the duct (see fig. 2) and the second securement feature (three recesses for the screws 30; figs. 2, 5) is positioned on a perimeter of the baffle (see figs. 2, 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified protective headgear as disclosed by Gardner, with wherein the first securement feature is positioned adjacent the aperture defined in the duct and the second securement feature is positioned on a perimeter of the baffle, as taught by Reece, in order to secure the baffle to the duct wall tightly to regulate air flow in the duct.
Regarding claim 26, Gardner, Elam and Reece, in combination, disclose the protective headwear of claim 24, but Gardner does not disclose wherein the first securement feature is a projection and the second securement feature is a plurality of recesses defined in the baffle, wherein the projection is selectively positioned in one of the plurality of recesses at a time.  However, Reece teaches wherein the first securement feature is a projection (three screws; figs. 2, 5; item 30) and the second securement feature is a plurality of recesses (three recesses for the screws 30; figs. 2, 5) defined in the baffle (defined in end wall 19; see figs. 2, 5), wherein the projection is selectively positioned in one of the plurality of recesses at a time (see figs. 2, 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified protective headgear as disclosed by Gardner, with wherein the first securement feature is a projection and the second securement feature is a plurality of recesses defined in the baffle, wherein the projection is selectively positioned in one of the plurality of recesses at a time, as taught by Reece, in order to secure the baffle to the duct wall tightly to regulate air flow in the duct.
Regarding claim 27, Gardner, Elam and Reece, in combination, disclose the protective headwear of claim 26, but Gardner does not disclose wherein the plurality of recesses are defined in a perimeter of the baffle.  However, Reece teaches wherein the plurality of recesses (three recesses for the screws 30; figs. 2, 5) are defined in a perimeter of the baffle (see figs. 2, 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified protective headgear as disclosed by Gardner, with wherein the plurality of recesses are defined in a perimeter of the baffle, as taught by Reece, in order to secure the baffle to the duct wall tightly to regulate air flow in the duct.
Regarding claim 28, Gardner, Elam and Reece, in combination, disclose the protective headwear of claim 26, but Gardner does not disclose wherein the first securement feature includes a plurality of projections.  However, Reece teaches wherein the first securement feature includes a plurality of projections (three screws projected through the duct wall; figs. 2, 5; item 30). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified protective headgear as disclosed by Gardner, with wherein the first securement feature includes a plurality of projections, as taught by Reece, for provide a projection-recess feature to secure the baffle to the duct wall tightly to regulate air flow in the duct.
 Regarding claim 29, Gardner, Elam and Reece, in combination, disclose the protective headwear of claim 28, but Gardner does not disclose wherein the plurality of projections are selectively positioned in a plurality of the plurality of recesses at a time.  However, Reece teaches wherein the plurality of projections are selectively positioned in a plurality of the plurality of recesses at a time (see figs. 2, 5; col. 2, ll. 67-69).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified protective headgear as disclosed by Gardner, with wherein the plurality of projections are selectively positioned in a plurality of the plurality of recesses at a time, as taught by Reece, in order to secure the baffle to the duct wall tightly to regulate air flow in the duct.

    PNG
    media_image1.png
    782
    1045
    media_image1.png
    Greyscale

Annotated Fig. 1 from US 2015/0359680 A1

    PNG
    media_image2.png
    792
    753
    media_image2.png
    Greyscale

Annotated Fig. 1 from US 2012/0246809 A1

    PNG
    media_image3.png
    396
    563
    media_image3.png
    Greyscale

Annotated Fig. 3 from US 3,584,314 A

Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Applicant's arguments have been considered but, as they are drawn to the newly amended limitations not previously examined, are moot in view of the newly modified ground(s) of rejection.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732